DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7-11 and 21-34 are examined herein.
Status of Previous Rejections
The rejection of Claim 33 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of the amendment.
The rejections of Claims 7-11, 24-26 and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Hu or in the alternative, under 35 U.S.C. 103 as being unpatentable over (Acta Metall. Sin. 2012, Vol 25, No. 4, Page 272-278, hereinafter “Hu”) have been withdrawn in view of the amendment.
The rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Hu (Acta Metall. Sin. 2012, Vol 25, No. 4, Page 272-278, hereinafter “Hu”), and further in view of Zhang (J. Materials Processing Technology, 2008, Vol. 207, Page 107-111, hereinafter “Zhang”) has been withdrawn in view of the amendment.
The rejections of Claims 21-25, 29 and 33 under 35 U.S.C. 103 as being unpatentable over Hu (Acta Metall. Sin. 2012, Vol 25, No. 4, Page 272-278, hereinafter “Hu”), and further in view of Alizadeh (Materials and Design, Vol 55, 2014, Page 204-211, hereinafter “Alizadeh”) have been withdrawn in view of the amendment.
The rejections of Claims 26-27 under 35 U.S.C. 103 as being unpatentable over Hu (Acta Metall. Sin. 2012, Vol 25, No. 4, Page 272-278, hereinafter “Hu”), and further 
The rejections of Claims 29-32 under 35 U.S.C. 103 as being unpatentable over Hu (Acta Metall. Sin. 2012, Vol 25, No. 4, Page 272-278, hereinafter “Hu”) in view of Alizadeh (Materials and Design, Vol 55, 2014, Page 204-211, hereinafter “Alizadeh”), and further in view of US’090 (US’6,355,090, hereinafter “US’090”) have been withdrawn in view of the amendment.
The rejection of Claim 34 under 35 U.S.C. 103 as being unpatentable over Hu (Acta Metall. Sin. 2012, Vol 25, No. 4, Page 272-278, hereinafter “Hu”) in view of Alizadeh (Materials and Design, Vol 55, 2014, Page 204-211, hereinafter “Alizadeh”), and further in view of Zhang (J. Materials Processing Technology, 2008, Vol. 207, Page 107-111, hereinafter “Zhang”) has been withdrawn in view of the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733